Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 1 of 9 PageID #: 275




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


DAMON STEPP,                       )
                                   )
                    Plaintiff,     )
                                   )
                 v.                )                          No. 1:19-cv-04574-JMS-TAB
                                   )
INDIANAPOLIS PUBLIC TRANSPORTATION )
CORPORATION,                       )
                                   )
                    Defendant.     )


                ORDER ON MOTIONS TO ENFORCE SETTLEMENT AND
                 MOTIONS TO MAINTAIN DOCUMENTS UNDER SEAL

 I.     Introduction

        Plaintiff Damon Stepp and Defendant Indianapolis Public Transportation Corporation

 seemingly reached a settlement agreement at a telephonic settlement conference with the

 undersigned magistrate judge on October 14, 2020. [Filing No. 33.] However, both parties have

 now filed separate motions to enforce competing versions of the purported agreement. [Filing

 No. 37; Filing No. 41.] In addition, the parties seek to maintain the contents of this asserted

 settlement agreement under seal. [Filing No. 39; Filing No. 42.]

        While the parties—and the Court—thought a settlement had been reached at the

 settlement conference, the devil is in the details. Unfortunately, there is no consensus on the

 details of this settlement, and the disputed terms are material to the purported agreement.

 Therefore, there is no agreement that the Court can enforce. Accordingly, for the reasons stated

 below, all pending motions, including those to seal documents containing the purported

 settlement terms, are denied.
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 2 of 9 PageID #: 276




 II.    Background

        On October 14, 2020, the undersigned magistrate judge held a telephonic settlement

 conference attended by both parties and their respective counsel. [Filing No. 33.] The Court

 assisted the parties in reaching a purported agreement on the material terms of a settlement. No

 settlement agreement was signed at this telephonic conference. However, after reviewing what

 appeared to be the terms of the settlement with the parties and their counsel, the magistrate judge

 directed Defendant's counsel to send an email to Plaintiff's counsel confirming the settlement

 terms, and to follow up that email with a proposed settlement agreement for Plaintiff's review.

 The Court then issued an order noting that the case settled, vacating all deadlines, and giving the

 parties 45 days to file a stipulation of dismissal. [Filing No. 33.]

        On November 24, 2020, Plaintiff informed the Court during a telephonic status

 conference that he disputed that a settlement was reached. [Filing No. 36.] As that conference

 made clear, and as supported by the subsequent briefing on the motions to enforce, Plaintiff had

 a change of heart with respect to his agreement to resign his employment as a part of the

 settlement. The Court ordered the parties to either file a stipulation of dismissal or a notice of

 the need to reset case deadlines, or for Defendant to file a motion to enforce the settlement

 agreement, by November 30. [Filing No. 36.] On November 30, 2020, Defendant filed its

 motion to enforce the settlement agreement. [Filing No. 37.] In addition, Defendant

 simultaneously filed a motion to maintain documents containing the terms of the purported

 agreement under seal. [Filing No. 39.] A few days later, Plaintiff filed his own motion, now

 agreeing that a settlement was reached but seeking to have the Court enforce an agreement

 restricted to only a limited number of terms. [Filing No. 41.] He also filed a motion to maintain




                                                   2
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 3 of 9 PageID #: 277




 under seal both his motion and exhibits in support. [Filing No. 42.] The Court now addresses

 these four pending motions.

 III.   Discussion

        Both parties to this matter seek to have the Court enforce the purported settlement that

 resulted from the October 14 settlement conference. [Filing No. 39; Filing No. 41]. "Normally,

 a motion to enforce a settlement agreement will be treated as a motion to enforce any other kind

 of contract." Cornell v. Delco Electronics Corp., 103 F. Supp. 2d 1116, 1120 (S.D. Ind. 2000).

 A district court's authority includes the power to enforce a settlement agreement over a case

 pending before it. See, e.g., Tinsley v. IAM Sports & Entertainment, Inc., No. 1:17-cv-2780-

 WTL-TAB, 2018 WL 3126023, at *2 (S.D. Ind. June 26, 2018) ("A district court possesses the

 inherent or equitable power summarily to enforce an agreement to settle a case pending before it.

 An agreement to settle claims in a federal court is enforceable just like any other contract. State

 contract law governs issues concerning the formation, construction, and enforcement of

 settlement agreements." (Internal citations, quotation marks, and brackets omitted)).

        A.      Motions to Seal Settlement Agreement and Exhibits

        The Court first addresses the parties' motions to file and maintain the settlement

 agreement and documents referencing its contents under seal. [Filing Nos. 39, 42.] Both parties

 seek to maintain exhibits [Filing No. 38; Filing No. 38-1; Filing No. 41-1] containing the terms

 of the agreement confidential. In addition, Plaintiff seeks to maintain his motion to enforce the

 settlement agreement [Filing No. 41] under seal, as it restates his proposed version of the

 agreement. [Filing No. 42.]

        While the Court recognizes the confidential nature of settlement agreements, the Court

 cannot properly evaluate an agreement unless it knows all the terms. See, e.g., Goesel v. Boley



                                                  3
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 4 of 9 PageID #: 278




 Int'l, 738 F.3d 831, 833-34 (7th Cir. 2013) ("[M]ost settlement agreements never show up in a

 judicial record and so are not subject to the right of public access. . . . [F]or the most part

 settlement terms are of potential public interest only when judicial approval of the terms is

 required, or they become an issue in a subsequent lawsuit, or the settlement is sought to be

 enforced."); Jessup v. Luther, 277 F.3d 926, 929 (7th Cir. 2002) (“The public has an interest in

 knowing what terms of a settlement a federal judge would approve[.]”); Herrnreiter v. Chicago

 Hous. Auth., 281 F.3d 634, 636 (7th Cir. 2002) ("A settlement agreement is a contract, and when

 parties to a contract ask a court to interpret and enforce their agreement, the contract enters the

 record of the case and thus becomes available to the public, unless it contains information such

 as trade secrets that may legitimately be kept confidential."); Union Oil Co. of California v.

 Leavell, 220 F.3d 562, 567 (7th Cir. 2000) ("Calling a settlement confidential does not make it a

 trade secret, any more than calling an executive's salary confidential would require a judgment to

 close proceedings if a dispute erupted about payment (or termination)."); Adkins v. Walgreen

 Co., No. 1:14-cv-1593-TWP-TAB, 2015 WL 11144500 (S.D. Ind. Aug. 7, 2015) (denying joint

 motion to file settlement agreement under seal). See also Order at 2, Burrus v. Chinsky

 Restaurant Group, Inc., No. 1:19-cv-00999-TAB-RLY (S.D. Ind. Nov. 4, 2019), ECF No. 45

 ("The Court cannot properly evaluate or determine whether a settlement is fair, reasonable, and

 adequate unless it knows all the terms. Moreover, while settlement agreements typically never

 show up in a judicial record, when a settlement is sought to be enforced by the Court, the

 presumption of a right of public access applies, and the public has a right to know the terms of a

 settlement that a judge approves."). Cf. Atlanta Gas Light Co. v. Navigators Ins. Co., No. 1:20-

 cv-02441-JPH-TAB, 2020 WL 7319059, at *2-3 (S.D. Ind. Dec. 11, 2020) (granting motion to




                                                    4
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 5 of 9 PageID #: 279




 seal immaterial portions of settlement agreement but not to maintain under seal the portions of

 the exhibits subject to the Court's interpretation).

        Thus, because the Court cannot properly evaluate the settlement agreement sought to be

 enforced without knowing its terms, and because the entirety of the exhibits and motions filed by

 the parties memorializing the purported agreement are necessary for the Court's review, both

 parties' motions to maintain these documents under seal are denied. The Clerk is directed to

 unseal Filing Nos. 38, 38-1, 41, 41-1 and all attachments after 21 days absent a motion to

 reconsider, appeal, or further Court order.

        B.      Motions to Enforce Settlement Agreement

        The main issue presented by these motions is whether an agreement even exists and, if

 so, whether it should be enforced. See, e.g., Smith v. Peterson, No. 1-19-CV-04671-SEB-TAB,

 2020 WL 6701284, at *2 (S.D. Ind. Nov. 10, 2020) ("A federal court's authority over a case

 pending before it includes authority to enforce a settlement agreement that the parties have

 executed but not satisfied. A court must first determine as a matter of law whether an agreement

 exists. The court must then determine, as a matter of discretion, whether the agreement should

 be enforced." (Internal citations and quotation marks omitted)).

        While both parties now seek enforcement of a purported agreement, their recitations of

 the agreement reached during the October 14 settlement conference are vastly different. [Filing

 No. 38; Filing No. 41]. Defendant's proposed settlement agreement contains many terms that

 were not agreed upon or even discussed with Plaintiff at the conference. [Filing No. 38.] For

 instance, Defendant's proposal includes the following provisions that were never discussed or

 agreed to: (1) Defendant denies all of the complaint allegations, and it is specifically understood




                                                    5
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 6 of 9 PageID #: 280




 that the allegations in the complaint are disputed;1 (2) Plaintiff will notify Defendant within five

 days after accepting employment elsewhere and will notify Defendant when he will begin to

 receive health insurance benefits; (3) Plaintiff will hold Defendant harmless for any amount due

 to any taxing authority; (4) a waiver of any term in the settlement does not amount to a waiver of

 any other settlement term; (5) the settlement does not constitute an admission of liability; (6)

 Plaintiff will not disparage any past, present, or future employee, board member, or partner of

 Defendant; and (7) the agreement shall be enforced under Indiana law.2 [Filing No. 38.]

        Conversely, Plaintiff's proposed settlement agreement conveniently ignores the fact that

 not only did Plaintiff agree to resign his employment, he agreed not to seek future employment

 with Defendant. Moreover, Plaintiff's proposed terms of settlement make no mention of a

 release of claims against Defendant or dismissing this lawsuit with prejudice. [Filing No. 41, at

 ECF p. 2-3.] It is beyond dispute that having Plaintiff resign his employment and never work for

 Defendant again was a material term of any agreement. Defendant wanted a clean break,

 consisting of Plaintiff cleaning out his locker within 24 hours (which he did), dismissing the

 lawsuit, and releasing all claims against Defendant. Therefore, Plaintiff's proposed settlement

 agreement is not enforceable.




 1
  This purported term of the settlement is particularly curious given that Defendant's answer
 admits many of Plaintiff's complaint allegations. [Filing No. 14.]
 2
   Defendant submitted a declaration from Jeffrey Brown, who attended the settlement conference
 on behalf of Defendant, in which Brown avers his belief that Defendant's proposed settlement
 agreement reflects the agreement reached at the conference. [Filing No. 38-1.] This
 representation is troubling given the multitude of provisions in Defendant's proposed settlement
 agreement that were not discussed at the conference. The obvious intention of Brown's
 declaration is to support Defendant's argument that Plaintiff agreed to resign and not reapply for
 employment. However, Brown's declaration goes far beyond this.
                                                   6
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 7 of 9 PageID #: 281




        The more interesting question is whether Defendant's proposed settlement agreement is

 enforceable. The Court agrees with Defendant that the purported agreement required Plaintiff to

 resign and not seek future employment with Defendant. But Defendant does not stop there. As

 set forth above, Defendant has included a slew of additional settlement terms that the parties

 never discussed. It might be argued, as Defendant suggests, that these additional terms are

 standard terms of settlement in a case alleging employment discrimination.3 [Filing No. 43, at

 ECF p. 2.] However, such terms cannot be considered part of the settlement if they were never

 discussed with the opposing party. See, e.g., Higbee v. Sentry Ins. Co., 253 F.3d 994, 998 (7th

 Cir. 2001) ("Although a contract can be formed even though the precise language is not worked

 out and put into writing until sometime later, there must at least be some agreement as to what it

 will say." (Internal citation omitted)). Cf. Beverly v. Abbott Labs., 817 F.3d 328, 334 (7th Cir.

 2016) ("A settlement agreement may be enforceable despite the omission of certain terms so

 long as those terms are not material.") Review of both purported agreements reveals blatant

 material differences.

        The Court could attempt to decide for itself what every material term of the settlement

 was, draft language reflecting those terms, and thrust them upon the parties. Doing so in this

 instance seems unwise for two reasons. First there exists a vast disagreement between the terms

 of settlement the parties have put before the Court. Second, both parties have made it clear that

 unless the Court agrees to enforce their version of the agreement in full, then no agreement was

 reached.




 3
  Defendant focuses its arguments in this regard on Plaintiff's right to seek future employment
 with Defendant and the right to bring a legal action if future employment is denied. Even if
 waiving the right to redress is an implied term of agreeing not to seek future employment, the
 additional settlement terms Defendant proposes go well beyond this realm.
                                                  7
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 8 of 9 PageID #: 282




        It is worth acknowledging that the settlement conference occurred during the Covid-19

 pandemic. Before Covid, settlement conferences were typically conducted in person in the

 magistrate judge's chambers, sometimes with one party bringing a proposed settlement

 agreement to the conference or drafting one before it ended. At a minimum, if a proposed

 settlement agreement was reached during a settlement conference, the parties typically would

 sign a term sheet in front of the undersigned magistrate judge before leaving, setting forth the

 material agreed upon terms. The world looks a lot different at the end of 2020 than it did at the

 beginning. The Court, and the parties, have necessarily adapted to the circumstances at hand.

 Settlement conferences are now largely conducted telephonically or by videoconference. Once a

 purported agreement is reached, the Court asks the parties to memorialize it and to then file a

 stipulation of dismissal. The Court does not necessarily see a settlement agreement or even a

 term sheet since the parties are not in chambers. In fact, parties and their counsel are often in

 different locations from each other, further complicating efforts to memorialize Court-supervised

 settlements. In theory, there is no reason why parties at a virtual settlement conference could not

 sign settlement agreements or term sheets contemporaneously during Covid times. In reality,

 everything in a Covid world seemingly takes longer and is more complicated. Settlement

 conferences are no exception.

        The Court is left to scrutinize competing versions of a purported settlement, with one side

 overreaching and the other side omitting key terms. Thus, there is no agreement as to all

 material terms, and the motions to enforce the settlement agreement are denied.4




 4
   Defendant states that if the Court determines no settlement was reached, Plaintiff will need to
 return funds already paid to him so the parties can return to the status quo that existed before
 Defendant believed a settlement had been reached. [Filing No. 43, at ECF p. 2.] That is true.
                                                  8
Case 1:19-cv-04574-JMS-TAB Document 44 Filed 12/31/20 Page 9 of 9 PageID #: 283




 IV.    Conclusion

        The Court and the parties concluded a settlement conference believing this litigation was

 settled. However, the wildly differing proposed settlement terms the parties tendered to the

 Court reveal that no enforceable agreement exists. Too much ambiguity remains on material

 terms to find that the parties reached a binding settlement. Accordingly, both motions to enforce

 the settlement agreement [Filing No. 37; Filing No. 41] are denied. In addition, for reasons

 stated above, the parties' motions to maintain documents under seal [Filing No. 39; Filing No.

 42] are denied. The Clerk is directed to unseal Filing Nos. 38, 38-1, 41, 41-1 and all attachments

 after 21 days absent a motion to reconsider, appeal, or further Court order. The parties shall

 submit a proposed Case Management Plan within 28 days.

         Date: 12/31/2020

                               _______________________________
                                 Tim A. Baker
                                 United States Magistrate Judge
                                 Southern District of Indiana




 Distribution:

 All ECF-registered counsel of record via email




 Plaintiff must return any settlement funds he received, and Defendant must allow Plaintiff to
 return to employment.
                                                  9
